


115 HR 1825 IH: Home Health Care Planning Improvement Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1825
IN THE HOUSE OF REPRESENTATIVES

March 30, 2017
Mr. Collins of New York (for himself, Ms. Schakowsky, Mr. Kind, Mr. Tiberi, Mr. Harper, Mr. Kelly of Pennsylvania, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to ensure more timely access to home health services for Medicare beneficiaries under the Medicare program, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Home Health Care Planning Improvement Act of 2017.  2.Improving care planning for Medicare home health services (a)Part A provisionsSection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended— 
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting , a nurse practitioner or clinical nurse specialist who is working in collaboration with a physician in accordance with State law, a certified nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a physician assistant (as defined in section 1861(aa)(5)) under the supervision of a physician after 1866(j); and 
(B)in subparagraph (C)— (i)by inserting , a nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or a physician assistant (as the case may be) after physician the first 2 times it appears; and 
(ii)by striking , and, in the case of a certification made by a physician and all that follows through face-to-face encounter and inserting , and, in the case of a certification made by a physician after January 1, 2010, or by a nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant (as the case may be) after January 1, 2018, prior to making such certification the physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant must document that the physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant has had a face-to-face encounter;  (2)in the second sentence, by inserting certified nurse-midwife, after clinical nurse specialist,; 
(3)in the third sentence— (A)by striking physician certification and inserting certification; 
(B)by inserting (or on January 1, 2018, in the case of regulations to implement the amendments made by section 2 of the Home Health Care Planning Improvement Act of 2017) after 1981; and  (C)by striking a physician who and inserting a physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant who; and 
(4)in the fourth sentence, by inserting , nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant after physician.  (b)Part B provisionsSection 1835(a) of the Social Security Act (42 U.S.C. 1395n(a)) is amended— 
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting , a nurse practitioner or clinical nurse specialist (as those terms are defined in 1861(aa)(5)) who is working in collaboration with a physician in accordance with State law, a certified nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a physician assistant (as defined in section 1861(aa)(5)) under the supervision of a physician after 1866(j); and 
(B)in subparagraph (A)— (i)in each of clauses (ii) and (iii) of subparagraph (A), by inserting , a nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or a physician assistant (as the case may be) after physician; and 
(ii)in clause (iv), by striking after January 1, 2010 and all that follows through face-to-face encounter and inserting made by a physician after January 1, 2010, or by a nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant (as the case may be) after January 1, 2018, prior to making such certification the physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant must document that the physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant has had a face-to-face encounter;  (2)in the third sentence, by inserting , nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant (as the case may be) after physician; 
(3)in the fourth sentence— (A)by striking physician certification and inserting certification; 
(B)by inserting (or on January 1, 2018, in the case of regulations to implement the amendments made by section 2 of the Home Health Care Planning Improvement Act of 2017) after 1981; and  (C)by striking a physician who and inserting a physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant who; and 
(4)in the fifth sentence, by inserting , nurse practitioner, clinical nurse specialist, certified nurse-midwife, or physician assistant after physician.  (c)Definition provisions (1)Home health servicesSection 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)) is amended— 
(A)in the matter preceding paragraph (1)— (i)by inserting , a nurse practitioner or a clinical nurse specialist (as those terms are defined in subsection (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a physician assistant (as defined in subsection (aa)(5)) after physician the first place it appears; and 
(ii)by inserting , a nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or a physician assistant after physician the second place it appears; and  (B)in paragraph (3), by inserting , a nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or a physician assistant after physician. 
(2)Home health agencySection 1861(o)(2) of the Social Security Act (42 U.S.C. 1395x(o)(2)) is amended— (A)by inserting , nurse practitioners or clinical nurse specialists (as those terms are defined in subsection (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)), or physician assistants (as defined in subsection (aa)(5)) after physicians; and 
(B)by inserting , nurse practitioner, clinical nurse specialist, certified nurse-midwife, physician assistant, after physician.  (d)Home health prospective payment system provisionsSection 1895 of the Social Security Act (42 U.S.C. 1395fff) is amended— 
(1)in subsection (c)(1), by inserting , the nurse practitioner or clinical nurse specialist (as those terms are defined in section 1861(aa)(5)), the certified nurse-midwife (as defined in section 1861(gg)), or the physician assistant (as defined in section 1861(aa)(5)), after physician; and  (2)in subsection (e)— 
(A)in paragraph (1)(A), by inserting , a nurse practitioner or clinical nurse specialist (as those terms are defined in section 1861(aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a physician assistant (as defined in section 1861(aa)(5)) after physician; and  (B)in paragraph (2)— 
(i)in the heading, by striking Physician certification and inserting Rule of construction regarding requirement for certification; and  (ii)by striking physician. 
(e)Effective DateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2018.   